PER CURIAM.
The appellant complains of that part of the decree appealed from which held valid and infringed claims 5 and 6 of the Ashmore & Morgan patent, No. 1,273,022, for a process and device for finishing concrete pavements. We have reached the conclusion that the court did not err in so holding. For a statement of the reasons relied on to support that conclusion, nothing more is needed than an expression of our approval of the opinion rendered by the District Judge. Macon Concrete Roller Co. v. Brooks-Callaway Co., 272 Fed. 341.
The decree is affirmed.